Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art does not teach or suggest a single-phase and three-phase compatible circuit having combinations of elements in the claims including, among other limitations, the following features in independent claim 1 and similarly recited independent claim 10:
Two bus capacitors connected in series and having a midpoint electrically connected to the neutral node; and
A fifth switch having a first terminal electrically connected to the third node or the third inductor and a second terminal electrically connected to the neutral node;
Wherein, when the terminal receives or provides a single-phase AC power, the first switch and the fifth switch are turned on, and the first and third terminals of the switch set are electrically connected, wherein the third inductor, the third bridge arm and the two bus capacitors form a half-bridge active filter circuit; a regulation module is electrically connected to the two bus capacitors and the third bridge arm, and the regulation module controls the third bridge arm based on respective capacitor voltages of the two bus capacitors, for performing a voltage balance control for the two bus capacitors.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).